                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

CARBONITE FILTER                      :
CORPORATION,
                                      :
          Plaintiff                       CIVIL ACTION NO. 3:18-1238
                                      :
          v
                                      :      (JUDGE MANNION)
C. OVERAA & CO.,
                                      :
          Defendant

                                  ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   Carbonite’s motion for reconsideration, (Doc. 29), seeking the

          court to set aside its November 17, 2018 Order, (Doc. 28),

          granting Overaa’s motion to dismiss, (Doc. 12), Carbonite’s

          complaint, (Doc. 1), for lack of personal jurisdiction is DENIED;

    (2)   Carbonite’s motion for reconsideration is GRANTED to the extent

          that it requests the court to rescind the dismissal of its complaint

          against Overaa and, to transfer this case to the District Court for

          the Northern District of California;

    (3)   The November 17, 2018 Order, (Doc. 28), is AMENDED insofar

          as the court ordered that “Carbonite’s complaint against Overaa,

          (Doc. 1), is DISMISSED” and, Carbonite’s complaint against

          Overaa, (Doc. 1), is TRANSFERRED to the District Court for the

          Northern District of California; and
          (4)        The clerk of court is directed to REOPEN this case and to

                     TRANSFER this case to the District Court for the Northern District

                     of California.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: January 4, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1238-02-ORDER.wpd




                                                                   2
